Title: Presidential Proclamation, [17 June 1814]
From: Madison, James
To: 


        
          [17 June 1814]
        
        Whereas, information has been received that a number of individuals, who have deserted from the Army of the United States, have become sensible of their offences, and are desirous of returning to their duty:
        A full pardon is hereby granted and proclaimed to each and all such individuals as shall within three months from the date hereof, surrender themselves to the commanding officer of any military post within the United States or the territories thereof.
        In testimony whereof, I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand.
        
        Done at the City of Washington the seventeenth day of June, A.D. one thousand eight hundred and fourteen, and of the Independence of the United States the thirty-eighth.
        
          James Madison.
        
      